Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered June 6, 2003. The order granted the motion of defendant YMCA of Greater Buffalo for summary judgment dismissing the complaint against it in a personal injury action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is denied and the complaint against defendant YMCA of Greater Buffalo is reinstated.
Same memorandum as in Russo v YMCA of Greater Buffalo (12 AD3d 1089 [2004]). Present—Hurlbutt, J.P., Kehoe, Gorski, Martoche and Hayes, JJ.